Citation Nr: 1826670	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a lower back disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing in January 2018.  A transcript is in the record. 

A review of the claims file reveals additional evidence has been added on several occasions since the statement of the case was issued.  On each occasion, it appears that a waiver of initial review by the RO was either received or obtained.  It is unclear if the 61 pages of VA treatment records associated with the file in November 2016 were meant to be included in these waivers; a waiver signed January 2018 refers to a set of VA treatment records of approximately the same size, and there are no other similar sized set of records in the claims file.  1/10/2018 VA 21-4138 Statement in Support of Claim, p. 1.  However, regardless of whether or not a waiver was intended, a review of these records shows that most address medical problems that are not part of this appeal, or concern claimed disabilities that will be addressed in the remand section.  The one exception is an April 2016 audiology note.  This note addresses only the severity of the current hearing loss and tinnitus, and does not address their history or etiology.  They are therefore not relevant to the question that will decide this matter, and the Board can proceed with adjudication of these claims without prejudice to the Veteran.  

The issues of entitlement to service connection for a bilateral foot disability, a left ankle disability, an upper back disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service; however, a hearing examination conducted at discharge showed normal hearing, and the Veteran denied hearing loss or other ear problems at this time.  

2.  The Veteran does not have a current diagnosis of right ear hearing loss; left ear hearing loss as defined by VA regulation is shown, and there is a current diagnosis of tinnitus.  

3.  The preponderance of the evidence is against a finding of a nexus between the Veteran's left ear hearing loss and active service, continuity of symptomatology is not established, and this disability was not diagnosed during service or within a year of discharge from service.  

4.  The preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Veteran was provided with a notification letter in January 2012 prior to the initial adjudication of his claim.  Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination regarding his hearing loss, and the examiner offered an opinion regarding the etiology of his hearing loss and tinnitus.  All VA treatment records have been obtained.  The Veteran has also submitted private evidence in support of his claim.  He offered testimony pertinent to all claimed disabilities at his January 2018 hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he has developed hearing loss and tinnitus as a result of acoustic trauma sustained during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If other organic diseases of the nervous system such as sensorineural hearing loss or tinnitus become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed the evidence to determine if the Veteran has met the first criterion for service connection for hearing loss and tinnitus, which is medical evidence of a current disability.  

The Veteran was afforded a VA examination of his hearing in July 2012.  Neither ear had an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz.  The auditory thresholds were not 
26 decibels or greater at three of these frequencies for either ear.  Speech discrimination was 100 percent for both ears.  The examiner found that the Veteran had normal hearing for the right ear and sensorineural hearing loss of the left ear.  The Veteran also reported recurrent tinnitus on a constant basis.  7/21/2012 VA Examination, p. 1.  

The Veteran had another examination of his hearing by a private doctor in July 2012 and August 2012.  He had an auditory threshold of 40 decibels at 4000 Hertz for the left ear.  Hearing loss of the right ear was not shown.  Tinnitus was reported.  4/19/2013 Medical Treatment Record -Non-Government Facility, p. 1.  

VA treatment records from April 2016 show that the Veteran believed that there had been a change in his hearing because his wife told him it had become worse.  Pure tone audiometry indicated normal right ear hearing, and left ear sensorineural hearing loss normal notched to mild at 4000 Hertz.  The Veteran also reported constant tinnitus in both ears that was bothersome in the quiet.  11/18/2016 Capri, 
p. 33.  

Given the probative and competent evidence outlined above, the Board finds that the Veteran does not have a hearing loss for VA purposes for his right ear.  The July 2012 VA examiner described this ear as normal, and at no time during the appeal period has the hearing acuity of the right ear met the standards of 38 C.F.R. § 3.385.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran does not have hearing loss of the right ear as defined by 38 C.F.R. § 3.385, service connection cannot be granted, and no further analysis of the claim as far as it pertains to the right ear is necessary.  

As for the left ear, the evidence also shows that the Veteran did not meet the criteria of 38 C.F.R. § 3.385 at the July 2012 VA examination.  However, the July 2012 private examiner found that the Veteran had an auditory threshold of 40 decibels at 4000 Hertz for the left ear.  This meets the standard of hearing loss as defined by 38 C.F.R. § 3.385, and the Board resolves all doubt in favor of the Veteran and finds that the first criterion for service connection has been met.  Also, as both the VA and the private examinations include a diagnosis of tinnitus, the first criterion for service connection has also been met for that disability.  

The second criterion for service connection is evidence of in-service incurrence or aggravation of a disease or injury.  

The service treatment records are negative for complaints or treatment concerning hearing loss or tinnitus, and there is no diagnosis of either disability.  Audiograms conducted in June 1981 and April 1983 did not include diagnoses of hearing loss or show hearing loss as defined by 38 C.F.R. § 3.385.  09/17//2014 STR - Medical - Photocopy, p. 25, 27.  The December 1983 discharge examination shows that the ears were normal.  An audiometer hearing examination shows auditory thresholds of 0, 0, 0, 0, and 0 decibels at 500, 1000, 2000, 3000 and 4000 Hertz respectively for both ears.   Neither hearing loss nor tinnitus was included in the summary of diagnoses.  09/17/2014 STR - Medical - Photocopy, p. 5.  The Veteran also completed a Report of Medical History at the time of his December 1983 discharge examination.  He denied having or having ever had hearing loss or ear, nose, or throat trouble.  09/17/2014 STR - Medical - Photocopy, p. 3.  

However, the Veteran's DD 214 shows that he was a Light Wheel Vehicle Power Generation Mechanic.  4/19/2013 DD 214 Certified Original - Certificate of Release or Discharge from Active Duty, p. 1.  At the January 2018 hearing, the Veteran testified that he served as a vehicle mechanic which exposed him to acoustic traumas, and that his first duty station had been in the field artillery which placed him in close proximity to artillery fire.  The Veteran's testimony is credible and consistent with the nature of his service.  Therefore, the Board finds that the Veteran was exposed to hazardous noise levels during service consistent with his duties during service, and the second criterion for service connection has been met for left ear hearing loss and tinnitus.  

The final criterion to be met to establish service connection is that of medical evidence of a nexus between active service to include the noise exposure therein and the Veteran's current diagnoses of left ear hearing loss and tinnitus.  The Board finds that the preponderance of the evidence weighs against such a nexus.  

The earliest post-service evidence of hearing loss and tinnitus is a July 2012 private record.  The Veteran gave a history of intermittent tinnitus of the right ear, but he was now experiencing it on the left side since a compressor backfire noise trauma on the left ear.  Hearing loss of the left ear was noted at 4000 Hertz.  There had been improvement since the recent trauma.  4/19/2013 Medical Treatment Record -Non-Government Facility, p. 1-4.   

The only medical professional to address the matter of a nexus was the July 2012 VA examiner.  This examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  
The examiner noted that the audiograms in service showed entirely normal hearing bilaterally.  This included the December 1983 separation audiogram.  During service, the examiner considered that the Veteran's work as a wheeled vehicle mechanic exposed him to noisy vehicles, and he could also hear explosions from nearby artillery exercises.  The Veteran used earplugs for weapons training and thinks he also wore ear protection for his job.  After service, he had been working as an auto mechanic for 25 years, which also exposed him to noise.  He said he would use earmuffs when the noise was very loud.  The Veteran reported that a compressor had backfired by his left ear while at his job as an auto mechanic in June 2012, and that he has experienced constant tinnitus since that time.  He denied any recreational noise exposure, and also denied otosurgery, ear infections, and concussions.  The examiner added that, in view of the normal audiogram results on separation from service, the examiner opined that the Veteran's hearing loss was not related to his military acoustic trauma.  7/12/2012 VA Examination, pp. 7-8.  

Turning to the tinnitus, the July 2012 VA examiner notes that the Veteran reported recurrent tinnitus.  He experienced a high pitch sound in the left ear which began as a constant sound after a compressor exploded at work.  The tinnitus was now constant.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner noted that the Veteran's hearing loss had only recently been discovered, and the tinnitus became noticeable at that time.  7/12/2012 VA Examination, p. 9.  

Regarding the hearing loss, the only opinion to the contrary is that of the Veteran and his wife.  He has written that he has experienced hearing loss and tinnitus ever since he joined the military in 1977.  In support of his opinion his wife testified at the hearing that she had met the Veteran about six years after he left service.  She noticed he had hearing problems, and noticed it even more after they were married.  1/9/2018 Hearing Transcript, pp. 6-9.  

The Board finds that the July 2012 medical opinion is the most probative and outweighs that of the Veteran.  The Veteran is competent to report his perceived hearing difficulties.  However, there is no indication that he has any special medical training or expertise in the subject of hearing loss and/or audiology, and he is not competent to make a diagnosis of hearing loss or to relate the current diagnosis to the acoustic trauma sustained in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462-63 (2007).  In contrast, the July 2012 examiner, an audiologist with specialized training, noted that the Veteran had normal hearing throughout service including discharge.  While he had experienced acoustic trauma during service, he had used hearing protection, and had continued to experience similar acoustic trauma after service.  It was also noted that the Veteran had experienced a work related acoustic trauma about a month prior to the VA examination.  The Board observes that the examiner's rationale for declining to attribute the current left ear hearing loss to service is based on an accurate reporting of the record.  It is not based merely on the absence of treatment or normal hearing at separation but on the totality of the evidence and her understanding as to when hearing loss due to acoustic trauma would develop.  The Board finds that the probative, competent medical evidence does not show a nexus between service and the Veteran's current left ear hearing loss; therefore, the final criterion for service connection is not met

The Board further notes that the Veteran's contention that he began to experience hearing problems in service is contradicted by his denial of a history of hearing loss on the December 1983 Report of Medical History at discharge.  His wife has provided credible testimony regarding his hearing loss, but she did not know the Veteran until six years after separation.  As such, the weight of her testimony on this point is lessened.  The record shows that hearing loss was not diagnosed until many years later.  This leads the Board to find that continuity of symptomatology has not been demonstrated.  Finally, hearing loss was not diagnosed during service or within the first year following discharge from service, and service connection for left ear hearing loss cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As for the tinnitus, the Board also finds that the July 2012 VA medical opinion is the more probative and outweighs the opinion of the Veteran.  While the Veteran is competent to diagnosis tinnitus, he is not competent to express a medical nexus opinion between the acoustic trauma in service and his current tinnitus.  Instead, the only competent medical opinion has related this disability to the Veteran's current hearing loss.  Furthermore, while the July 2012 private examination notes that the Veteran had experienced intermittent tinnitus of the right ear, the left ear tinnitus had not begun until after a recent post-service work related acoustic trauma.  The Veteran's reports of tinnitus since active service are contradicted by his self-reported absence of ear problems at the December 1983 Report of Medical History at discharge.  The Board finds such contemporaneous reports diminish the weight given to the 2018 testimony.  Indeed, the Board finds it to be significant that the Veteran did not began to experience constant tinnitus of the left ear until after the June 2012 accident at work, as he described to the July 2012 private examiner in the course of seeking medical care for this problem.  Based on the foregoing, the Board concludes there is not a nexus between the Veteran's tinnitus and active service, and the final criterion for service connection is not met.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The Veteran contends that he has developed disabilities of the low back, upper back, left ankle, and the bilateral feet as a result of active service.  He notes that the records show he was treated for complaints or injuries that pertain to each of these areas during active service.  

The Veteran has been afforded VA examinations for each of these claimed disabilities.  Unfortunately, the opinions provided by the examiners each require further attention.  

The July 2012 VA examiner who conducted the examination of the back found that the Veteran's claimed disabilities were less likely than not incurred in or caused by active service.  The rationale for the upper back was that while the Veteran had pain in service, he did not have a current problem.  No further rationale was provided.  For the lower back, a sprain had been treated in service, but the first documented low back pain was not until June 2012, which was 29 years after discharge.  No additional rationale was provided for this opinion either.  7/19/2012 VA Examination, p. 14. 

The Board notes that the negative opinion for the upper back is essentially a finding that there is no current disability.  However, this same examiner found both arthritis of the thoracolumbar spine and scoliosis of the thoracic spine.  Regardless of whether or not these disabilities are symptomatic, an opinion regarding their possible relationship to service is needed to properly adjudicate the issue.  

As for the negative opinion for the low back, this was based on a finding that the Veteran did not have documented low back pain until 2012.  However, private medical records submitted after the examination was conducted show that the Veteran received chiropractic treatment for lumbar neuritis from November 1993 to February 1994.  4/19/2013 Medical Treatment Record - Non-Government Facility, p. 1.  A new opinion that takes into consideration the possible significance of this treatment must be obtained.  Furthermore, the Veteran's reports of low back pain prior to 2012 must be addressed.  

The Veteran was also afforded an examination of his left ankle in July 2012.  The examiner opined it was less likely than not the claimed condition was related to active service.  The rationale was that the ankle sprain in service had resolved and the Veteran did not have any current left ankle complaints.  7/19/2012 VA Examination, p. 41.  

The July 2012 opinion is essentially a finding that the Veteran did not have a current disability of the left ankle.  However, more recent records show that the Veteran has left ankle pain and current diagnoses of a left ankle disability.  November 2017 records show left lateral ankle pain and include an assessment of impingement.  3/2/2018 Medical Treatment Record - Government Facility, p. 5.  March 2018 records assess the Veteran as having left symptomatic calcaneonavicular fibrocartilaginous coalition that was improved with use of an ankle brace.  3/16/2018 Medical Treatment Record - Government Facility, p. 4.  
In light of the foregoing, a new opinion that addresses the etiology of these disabilities must be obtained.  

Finally, the July 2012 examinations diagnosed the Veteran's claimed disability of the feet to include metatarsalgia and hallux valgus.  A review of the service treatment records noted the Veteran's treatment for metatarsalgia and a torn right Achilles tendon.  The examiner opined that the Veteran's claimed bilateral foot disability was not related to service.  The rationale was that the Veteran had been treated for metatarsalgia only once during service and that he had not sought attention for his foot until 29 years after discharge.  The examiner added that the Veteran had no complaints pertaining to the left foot.  7/19/2012 VA Examination, p. 27.  

A review of the service treatment records shows that metatarsalgia was not the only problem for which the Veteran was seen while on active duty.  In March 1981, he was seen for complaints of tenderness of the last four digits of his left foot.  The assessment was a possible stress fracture.  9/17/2014 STR - Medical-Photocopy, p. 34.  This was not addressed in the July 2012 opinion. 

Furthermore, VA treatment records dating from 2016 to 2018 show that the Veteran now has several diagnoses of both the right and left foot that must be addressed.  These included bilateral pes planus, bilateral heel spurs, and degenerative changes of the left foot.  3/2/2019 Medical Treatment Record - Government Facility, p. 1.  The etiology of these disabilities must be addressed as well as any relationship to a possible stress fracture during service.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his spine.  All indicated tests and studies should be completed.  The examiner is to review the claims file to become familiar with the pertinent medical history.  After the completion of the examination and review of the record, the examiner should provide the following opinions:

a) Compile a list of all disabilities of the upper and lower spine.  

b) For each disability identified on current examination as well as the arthritis of the lumbar spine and scoliosis of the thoracic spine diagnosed in the medical records the examiner should state whether it is as likely as not that it was incurred due to active service.  

A comprehensive rationale is to be provided.  The examiner must address the Veteran's contentions that he has experienced back pain since service.  The significance, if any, of the chiropractic treatment for lumbar neuritis from November 1993 to February 1994 should be discussed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Schedule the Veteran for a VA examination of his left ankle and feet.  All indicated tests and studies should be completed.  The examiner is to review the claims file to become familiar with the pertinent medical history.  After the completion of the examination and review of the record, the examiner should provide the following opinions:

a) Compile a list of all disabilities of the left ankle and the feet.  

b) For each disability identified on current examination as well as the left ankle impingement, the calcaneonavicular fibrocartilaginous coalition, the bilateral pes planus, the bilateral heel spurs, and the degenerative changes of the left foot diagnosed in the medical records the examiner should state whether it is as likely as not that it was incurred due to active service.  

A comprehensive rationale is to be provided.  The examiner must address the Veteran's contentions that he has experienced symptoms for all his disabilities since service.  The significance, if any, of the possible stress fractures in the left foot shown in the service treatment records should be addressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  After the development requested above has been completed to the extent possible, then readjudicate the four service connection issues.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the remanded issues.  The Veteran need take no action until notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


